Citation Nr: 1132410	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO. 09-11 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for a low back disorder. 

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for a myocardial infarction.

4. Entitlement to service connection for a low back disorder.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. The claims folder was subsequently transferred to the jurisdiction of the Denver, Colorado RO.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in March 2011; a transcript of which is of record. 

The issue of service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's original claim of service connection for a low back disorder was denied by an unappealed rating decision in August 1992. 

2. The evidence received since the August 1992 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disorder and raises a reasonable possibility of substantiating the claim.

3. The Veteran's hypertension was not incurred during or as a result of service.

4. The Veteran's myocardial infarction was not incurred during or as a result of service or secondary to a service-connected disorder.  


CONCLUSIONS OF LAW

1. The August 1992 rating decision which denied entitlement to service connection for a low back disorder is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2010).

2. Evidence received since the final August 1992 determination denying the Veteran's claim of entitlement to service connection for a low back disorder is new and material, and the Veteran's claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.1103 (2010).

3. The criteria for the establishment of service connection for hypertension are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

4. The criteria for the establishment of service connection for a myocardial infarction are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran dated in October 2007 that fully addressed all notice elements.

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records and private medical records. Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

An August 1992 rating decision denied the Veteran's claim of entitlement to service connection for a low back disorder. The RO sent notice of the decision to the Veteran at his last address of record. The Veteran did not appeal that decision. Therefore, the August 1992 rating decision became final. 38 U.S.C.A. § 7105(c). However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A review of the statement of the case shows that the RO denied reopening the claim; however, the Board is not bound by the RO's actions. The Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened. See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 
Whether new and material evidence is submitted is a jurisdictional test - if such evidence is not submitted, then the claim cannot be reopened. Id. 

The evidence of record at the time of the August 1992 rating decision consisted of service treatment records showing complaints of back pain during service and a September 1991 VA examination. The Veteran's claim was denied because the RO determined that the Veteran did not have a diagnosis of a chronic low back disorder. 

The evidence submitted in support of reopening the claim includes more recent medical records that show a diagnosis of a back disorder; testimony at a March 2011 Board hearing at which the Veteran stated that he has experienced back pain since service; and an April 2011 letter from the Veteran's physician, in which the physician opined that the Veteran has degenerative disc disease of the lumbar spine. 

This evidence raises a reasonable possibility of substantiating the Veteran's claim. The evidence is new and material under the provisions of 38 C.F.R. § 3.156(a) and the claim is reopened. The claim will be remanded for further development.

Service connection claims

The Veteran contends that he has hypertension as a result of service. He also contends that he should be compensated for a myocardial infarction, secondary to his hypertension. As there is no evidence to support a finding of hypertension during service or within the year after discharge from service, and no evidence to support an etiological relationship between the Veteran's currently diagnosed hypertension or a myocardial infarction and his period of service, the preponderance of evidence is against the claims and the Veteran's claims are denied.

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability. See 38 C.F.R. § 3.310 (2010) ; see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). 

Service connection can be granted for certain diseases, including hypertension and cardiovascular disease, if manifest to a degree of 10 percent or more within one year of separation from active service. Where a Veteran served 90 days or more of continuous, active military service during a period of war and certain chronic diseases become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service. 38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.


At the March 2011 hearing, the Veteran testified that he had been treated for high blood pressure in 1972 or 1973 and he began treatment in the form of advice regarding his diet for hypertension during service, after his first overseas assignment. The Veteran then testified that it was not until 2003 or 2004 that he was diagnosed with hypertension. 

The Veteran's service treatment records show blood pressure readings of 144/87 in January 1988 and 132/80 in May 1991. There is also a note in May 1987 where the Veteran indicated he did not know his blood pressure. The Veteran underwent a VA examination in September 1991, three months after his discharge from service, when his blood pressure was recorded as 148/86. These records contain no evidence of a diagnosis of, or treatment for, hypertension.

The Court has stated that "[i]t is the duty of the [Board] as the factfinder to determine credibility of the testimony and other lay evidence." Culver v. Derwinski, 3 Vet. App. 292, 297 (1992). The Board finds contemporaneous evidence from the Veteran's military service to be far more persuasive that the Veteran's own account of his alleged medical treatment during service, which was generated during the course of his attempt to gain compensation. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses 'negative evidence' which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).

The Board finds that the Veteran's account as to the onset of his hypertensive symptoms is wholly incredible. The Veteran served 20 years of active military duty with the U.S. Army, and alleges that he began to have high blood pressure within one year of his enlistment. Had the Veteran experienced high blood pressure readings within one year of the beginning of his career and continuing thereafter, it is inconceivable that military medical and command authorities would not have recorded such an abnormality in some form. However, there are no such recordings, and indeed, the Veteran's service treatment records reflect that he specifically denied having high blood pressure readings during active duty in March 1984 and May 1991.

There is no evidence of any high blood pressure readings within one year of discharge from active duty to trigger the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 detailed above. The Veteran was not diagnosed with hypertension  until 2003 - approximately 12 years after his discharge from service. The law recognizes that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Veteran is not credible in his account and there is no probative medical or lay evidence to support the Veteran's claim. The preponderance of evidence is therefore against the claim and the appeal will be denied. 

Additionally, the Veteran contends that his myocardial infarction is secondary to his hypertension. There is no evidence of complaints or treatment for heart disease during service. There is also no evidence otherwise linking the Veteran's myocardial infarction or heart disease with his period of service. Because the Veteran's claim for hypertension is denied, and there is no evidence in service of myocardial infarction, his claim of service connection for a myocardial infarction, secondary to hypertension, is denied. 


ORDER

As new and material evidence has been presented sufficient to reopen a claim of entitlement to service connection for a low back disorder, the claim is granted to this extent.

Service connection for hypertension is denied.

Service connection for a myocardial infarction is denied. 
REMAND

As noted, the record contains evidence of complaints of back pain and treatment during service. The Veteran has also submitted current records of a diagnosis of a back disorder, along with an April 2011 medical opinion. VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Therefore, a VA examination is necessary prior to adjudicating this claim. 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a back disorder that is not evidenced by the current record. The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file. The RO/AMC must then obtain these records and associate them with the claims folder.

2. After the passage of a reasonable amount of time, the RO/AMC must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below. In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand. 

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
 
d. If the examiner cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion. He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
-The examiner must opine on whether the Veteran has a back disorder that is etiologically related to the complaints of back pain he experienced during service.

3. Thereafter, the RO/AMC must review the claims files and ensure that the development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. 

4. The RO/AMC must then readjudicate the claims of service connection for a back disorder, to include consideration of all of the evidence of record. If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision. The Veteran and his representative will be then given an appropriate opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


